         Case 1:20-cv-01468-CJN Document 144 Filed 02/03/21 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA, et al.,

                                Plaintiffs,

            v.

PHILIP H. ROSENFELT, in his official capacity as           Civil Action No. 20-cv-01468-CJN
Acting Secretary of Education, et al.,

                               Defendants,

            and

FOUNDATION FOR INDIVIDUAL RIGHTS
IN EDUCATION, et al.,

                              Intervenor-Defendants.


                  UNOPPOSED MOTION TO STAY BRIEFING SCHEDULE
       Plaintiffs respectfully request that the Court stay the Amended Scheduling Order (ECF

No. 107) while Plaintiffs’ and Defendants’ joint motion to hold this case in abeyance is pending.

Defendants and Intervenor-Defendants do not oppose this motion.

       1. This case involves an Administrative Procedure Act challenge to a rule issued by the

U.S. Department of Education, 85 Fed. Reg. 30,026 (May 19, 2020).

       2. The parties are currently in the midst of briefing cross-motions for summary judgment.

Pursuant to the Court’s Amended Scheduling Order, Plaintiffs’ combined reply brief in support

of their motion for summary judgment and response in opposition to Defendants’ and

Intervenors’ cross-motions for summary judgment is due February 16, 2021; and Defendants’

and Intervenors’ reply briefs in support of their cross-motions for summary judgment are due

March 16, 2021.

       3. Plaintiffs and Defendants have jointly moved to place the case in a 60-day abeyance to

allow incoming Department leadership to review the underlying rule at issue in this case (ECF
          Case 1:20-cv-01468-CJN Document 144 Filed 02/03/21 Page 2 of 4




No. 143). Intervenor-Defendants have not taken a position on the motion and reserve the right to

respond after the motion has been filed.

       4. Good cause exists to stay the summary judgment briefing schedule. Under the default

rules of this Court, Intervenor-Defendants must respond to the joint motion to hold the case in

abeyance by February 17, 2021—one day after Plaintiffs’ combined reply brief is due. Staying

the upcoming deadlines would preserve limited resources in the event the Court grants the

motion.

       For the foregoing reasons, Plaintiffs respectfully request that the Court stay the summary

judgment briefing schedule while the joint motion to place the case in abeyance is pending.


Date: February 3, 2021                        Respectfully submitted,

                                              JOSH SHAPIRO
                                              Attorney General
                                              Commonwealth of Pennsylvania
                                              MICHAEL J. FISCHER
                                              Chief Deputy Attorney General

                                               /s/ Aimee D. Thomson
                                              AIMEE D. THOMSON (D.C. Bar No. 1045758)
                                              RYAN B. SMITH
                                              JACOB B. BOYER
                                              Deputy Attorneys General
                                              Office of Attorney General
                                              1600 Arch Street, Suite 300
                                              Philadelphia, PA 19103
                                              (267) 374-2787
                                              athomson@attorneygeneral.gov




                                                2
Case 1:20-cv-01468-CJN Document 144 Filed 02/03/21 Page 3 of 4




                            GURBIR S. GREWAL
                            Attorney General
                            State of New Jersey
                            MAYUR P. SAXENA
                            Assistant Attorney General

                            /s/ Marie Soueid
                            MARIE SOUEID
                            ESTELLE BRONSTEIN
                            EMILY WANGER
                            Deputy Attorneys General
                            New Jersey Attorney General’s Office
                            Richard J. Hughes Justice Complex
                            25 Market Street
                            Trenton, NJ 08625
                            (609) 376-2564
                            Marie.Soueid@law.njoag.gov




                              3
Case 1:20-cv-01468-CJN Document 144 Filed 02/03/21 Page 4 of 4




                              XAVIER BECERRA
                              Attorney General of California
                              State of California
                              MICHAEL NEWMAN
                              Senior Assistant Attorney General
                              CHRISTINE CHUANG
                              Supervising Deputy Attorney General

                              /s/ Laura Faer
                              LAURA FAER
                              CHRISTINA RIEHL
                              MARISOL LEÓN
                              SHUBHRA SHIVPURI
                              SRIVIDYA PANCHALAM
                              Deputy Attorneys General
                              California Attorney General’s Office
                              1515 Clay Street, 20th Floor
                              Oakland, CA 94612-0552
                              (510) 879-3305
                              Laura.Faer@doj.ca.gov

                              Attorneys for Plaintiffs




                              4
